United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                         February 11, 2002

                                                Before

                               Honorable William J. Bauer, Circuit Judge

                                Honorable Michael S. Kanne, Circuit Judge

                                Honorable Ilana Diamond Rovner, Circuit Judge

Nos. 99-2722 and 99-2765

UNITED STATES OF AMERICA,                                )Appeal from the United States
                                                         )District Court for the Southern
                Plaintiff-Appellee,                      )District of Illinois
                                                         )
                       v.                                )
                                                         )No. 97 CR 30089
ALFRED LEONARD WILLIAMS and                              )
DERRICK MITCHELL a/k/a DIRKIE,                           )
                                                         )William D. Stiehl, Judge.
               Defendants-Appellants.                    )

                                               ORDER

         Before the Court is Derrick Mitchell’s Motion for Clarification of Opinion. The Motion
is granted and the Opinion is hereby modified. On page 4 of the Slip Opinion, at the end of the
last line of the first full paragraph (the line ending “his attempt to plead guilty.”), add as footnote
*:

        *. The district court did not clearly err in refusing to grant Mitchell a three-level
        reduction for acceptance of responsibility. See United States v. Akindele, 84 F.3d 948,
        956 (7th Cir. 1996). A decrease may be granted only if the defendant clearly
        demonstrates acceptance of responsibility for his offense. See U.S.S.G. § 3E1.1(a). One
        of the appropriate considerations for determining acceptance of responsibility is whether
        the defendant truthfully admits the conduct comprising the offense of conviction. Even a
        cursory review of the hearing where Mitchell “attempted” to plead guilty reveals that the
        district court rejected his plea because he would not admit to the conduct underlying the
        charges. We will give no further attention to this frivolous claim.